ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
MLS-Multinational Logistics Services, Ltd.    ) ASBCA No. 62653
                                              )
Under Contract No.    N68171-18-D-0003        )

APPEARANCES FOR THE APPELLANT:                   Walter A. I. Wilson, Esq.
                                                 Sunni R. Harris, Esq.
                                                  Dinsmore & Shohl LLP
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Lori K. Stibb, Esq.
                                                  Trial Attorney
                                                  NAVSUP Fleet Logistics Center, Bahrain

                               ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: October 13, 2020



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62653, Appeal of MLS-Multinational
Logistics Services, Ltd., rendered in conformance with the Board’s Charter.

      Dated: October 13, 2020


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals